Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.
 
Response to Arguments
The Section 112 indefiniteness rejections are withdrawn.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2,4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10728889 B2 (“ ‘889”), in view of U.S. Patent No. 8,934,459 B2 to Marinier et al.
 As to claim 2, ‘889 discloses A user equipment performing radio communication with a base station configuring a primary cell and a secondary cell, the UE comprising a controller and an antenna (preamble of ‘889: UE, teaching all of the above),
wherein the controller is configured to set a value different from a first timing advance for the primary cell indicating a timing alignment value of an uplink transmission to the primary cell as a second timing advance for the secondary cell indicating a timing alignment value of an uplink transmission to the secondary cell (‘889: “wherein the user equipment is configured to set a timing advance for use in communicating to the primary cell and the timing advance for use in communicating to the secondary cell and perform radio communication via carrier aggregation (CA) simultaneously over the primary cell and the secondary cell based on the set timing advance for each of the primary cell and the secondary cell, wherein the timing advance for use in communicating to the primary cell is different from the timing advance for use in communicating to the secondary cell”), 
such that the user equipment performs radio communication via carrier aggregation (CA) simultaneously over the primary cell and the secondary cell based on the first timing advance and the second timing advance (‘889: “wherein the user equipment is configured to … perform radio communication via carrier aggregation CA simultaneously over the primary cell and the secondary cell based on the set timing advance for each of the primary cell and the secondary cell … at a same time”),
the antenna is configured to receive the secondary timing advance transmitted by the primary cell (‘889: “wherein the UE is configured to be informed, from the primary cell, of a TA for use in communicating to the secondary cell”),
the controller is configured to adjust uplink transmission timings of uplink transmissions to the secondary cell by using the second timing advance for the secondary cell (see ‘889 limitations above, also see “wherein the user equipment is configured to be informed, from the primary cell, of a timing advance for use in communicating to the secondary cell, the timing advance indicating an uplink transmission timing alignment value” and “the timing advance for use in each of the primary cell and the secondary cell being configured to cause communication from the user equipment to a node in the primary cell and to a node in the secondary cell to arrive at each of the nodes at a same time, wherein the uplink transmission timing alignment value indicated by the set timing advance for each of the primary cell and the secondary cell indicates an added amount of timing advance or delay for the user equipment to wait before the user equipment sends a radio frequency signal for communication with each of the primary cell and the secondary cell respectively”).
‘889 does not appear to explicitly disclose PUSCH and SRS transmissions.
Marinier discloses uplink PUSCH and uplink SRS transmissions to a secondary cell; and the antenna is configured to transmit the PUSCH and the SRS to the secondary cell (col. 8, line 60 – col. 10, line 29, disclosing that each UL CC comprises a PUSCH and sounding and reference signals SRS).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Marinier above, in conjunction with and to modify the teachings of ‘889, i.e., " the user equipment is configured to align uplink transmission timings of uplink transmissions to the secondary cell by using the timing advance for the secondary cell", to reject " the controller is configured to align uplink transmission timings of PUSCH and SRS to the secondary cell by using the second timing advance for the secondary cell; and the antenna is configured to transmit the PUSCH and the SRS to the secondary cell", at least because the uplink PUSCH and uplink SRS transmissions to the secondary cell disclosed in Marinier are clearly closely analogous to, and are examples of, the uplink transmission to the secondary cell disclosed in ‘889, and thus may be substituted for, or be incorporated into, ‘889’s uplink transmissions to reject the claim.  This is at least because both Marinier and ‘889 implement wireless multi-channel communications involving multiple cells. Marinier and ‘889 are in the same field of endeavor concerning management of communication quality in multi-cell wireless communications infrastructure.  The suggestion or motivation would have been to improve wireless communications quality.  (Marinier, cols. 1-3).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 4, see rejection for claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2011/0134774 A1 to Pelletier et al., in view of U.S. Patent No. 8,934,459 B2 to Marinier et al.
As to claim 2, Pelletier discloses A user equipment performing radio communication with a base station configuring a primary cell and a secondary cell (paragraphs 1-4, 156-160, disclosing a “wtru”, i.e., UE, that is configured with a SCELL UL and a PCELL UL),
The UE comprises a controller and an antenna (paragraphs 1-4, 156-160 and Fig. 1b, disclosing a “wtru”, i.e., UE, that is configured with a SCELL UL and a PCELL UL, such “WTRU” teaching a controller and an antenna);
wherein the controller is configured to set a value different from a first timing advance for the primary cell indicating a timing alignment value of an uplink transmission to the primary cell as a second timing advance for the secondary cell indicating a timing alignment value of an uplink transmission to the secondary cell (paragraphs 1-4, 156-160 and Fig. 1b, disclosing a “wtru”, i.e., UE, that is “configured with at least one SCell UL, i.e., with one or more set(s) of serving cells with configured UL resources, for which the timing advance (TA) may differ from that of the PCell UL”),
such that the user equipment performs radio communication via carrier aggregation (CA) simultaneously over the primary cell and the secondary cell based on the first timing advance and the second timing advance (paragraphs 1-4, 156-160 and Fig. 1b, disclosing a “wtru”, i.e., UE, that is “configured with at least one SCell UL, i.e., with one or more set(s) of serving cells with configured UL resources, for which the timing advance (TA) may differ from that of the PCell UL”; further see paragraph 4, teaching that the WTRU implements carrier aggregation; further see paragraphs 188, disclosing “concurrent PDSCH transmissions in different serving cells”, all of the above teaching to a PHOSITA that the WTRU may be configured with Pcell and Scell with different TA values, implementing CA, where the different TA values synchronize the Pcell and Scell for concurrent/simultaneous communication with the network, teaching this limitation)
Pelletier does not appear to explicitly disclose such that the user equipment performs radio communication via carrier aggregation (CA) simultaneously over the primary cell and the secondary cell based on the first timing advance and the second timing advance; the antenna is configured to receive the secondary timing advance transmitted by a cell configured on the UE; the controller is configured to adjust uplink transmission timings of PUSCH and SRS to the secondary cell by using the second timing advance for the secondary cell, and the antenna is configured to transmit the PUSCH and the SRS to the secondary cell.
Marinier discloses such that the user equipment performs radio communication via carrier aggregation (CA) simultaneously over the primary cell and the secondary cell based on the first timing advance and the second timing advance (cols. 1-3 and 8-12, Figs. 3-4, disclosing the base station configuring an “UL CC set” with its own TA timing advance value, wherein each UL CC set comprises “a group of carriers operating with the same TA”; a WTRU/UE can be configured with “more than one serving cell”, where such “serving cells” would “include[] the Pcell and all configured scell(s)”; Figs. 3-4 and cols. 17, line 4 – col. 18, line 67; col. 8, line 40 – col. 12, line 67, teaching that the WTRU/UE “may apply different TA values for different UL CC sets” and “each UL CC set may operate with a separate Time Alignment Timer (TAT)”; col. 10, lines 20-65, disclosing the WTRU performing UL synchronization and “carrier aggregation” and using TA values to “control[] an adjustment of the time at which a WTRU may be allowed to transmit within allotted timeslots”, thus all of the above teaching that the WRTU is configured to perform “carrier aggregation” synchronization over the UL CCs over which the UE transmits, by making sure that the transmissions over such UL CCs that belong to different UL CC sets and have different TA values are all properly adjusted on timing, where these UL CC sets contain at least one PCELL and one SCELL, teaching this limitation),
the antenna is configured to receive the secondary timing advance transmitted by a cell configured on the UE. (Figs. 3-4, col. 12, lines 26-31, 54-67, disclosing “the DL carrier from which the message including the timing advance value is transmitted”, and “the correspondence between a DL carrier [on which a command indicating the TA value applicable to a UL CC or UL CC set, was transmitted and received at the UE/WTRU] and an UL CC set [to which the TA value included in a command transmitted on that DL carrier, applies] may be explicitly signaled, where the cell including that DL carrier may not be in the UL CC set to which the TA value applies; further see col. 12, lines 1-42, especially 29-37, all of the above teaching that the TA value applicable to a SCELL may be transmitted to the UE by a cell that is configured on the UE, such cell being SCELL or PCELL, teaching this limitation),
the controller is configured to adjust uplink transmission timings of PUSCH and SRS to the secondary cell by using the second timing advance for the secondary cell, and the antenna is configured to transmit the PUSCH and the SRS to the secondary cell. (cols. 1-3 and 8-12, Figs. 3-4, disclosing the base station configuring an “UL CC set” with its own TA timing advance value, wherein each UL CC set comprises “a group of carriers operating with the same TA”; a WTRU/UE can be configured with “more than one serving cell”, where such “serving cells” would “include[] the Pcell and all configured scell(s)”; Figs. 3-4 and cols. 17, line 4 – col. 18, line 67; col. 8, line 40 – col. 12, line 67, teaching that the WTRU/UE “may apply different TA values for different UL CC sets” and “each UL CC set may operate with a separate Time Alignment Timer (TAT)”; col. 10, lines 20-65, disclosing the WTRU using TA values to “control[] an adjustment of the time at which a WTRU may be allowed to transmit within allotted timeslots”, thus teaching that the WTRU/UE utilizing a specific TA value to adjust UL transmission timings of a SCELL in the UL CC set associated with that TA value, thus teaching “adjust uplink transmission timings of [an UL CC] to the secondary cell by using the second timing advance for the secondary cell”; further see col. 8, line 60 – col. 9, line 22, disclosing that each UL CC comprises a PUSCH and sounding and reference signals SRS, thus teaching this limitation in view of the teachings above).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Marinier’s teachings above in conjunction with and to modify Pelletier’s teachings to reject the limitations of this claim. This is because Marinier and Pelletier’s teachings share a great degree of structural similarities [such as management of timing alignment values for primary and secondary cells for synchronization purposes] and thus it would have been obvious to a PHOSITA to modify, or incorporate into, Pelletier’s teachings of implementing different TA values for the primary and secondary cells, Marinier’s teachings of simultaneous transmissions over CA and transmission of TA values over a UE-configured cell, to reject this claim.  In particular, Marinier’s teaching of “the antenna is configured to receive the secondary timing advance transmitted by a cell configured on the UE” can be incorporated with and combined with Pelletier’s teachings of Pcell and SCELL so that the cell on which the secondary TA value is transmitted is the primary cell PCELL, to reject “the antenna is configured to receive the secondary timing advance transmitted by the primary cell.” The cited references are in the same field of endeavor with regard to synchronization over different cells in carrier aggregation CA. The suggestion or motivation would have been to improve and optimize methods for timing alignment and synchronization over multiple CA cells. (Pelletier, paragraphs 1-4; Marinier, cols. 1-3).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 4, Pelletier discloses A radio communication system comprising:
a base station configuring a primary cell and a secondary cell; and a user equipment performing radio communication with the base station (Figs. 1-3, paragraphs 1-4, 156-160, disclosing a “wtru”, i.e., UE, that is in communication with a base station and configured with a SCELL UL and a PCELL UL),
the user equipment is configured to set a value different from a first timing advance for the primary cell indicating a timing alignment value of an uplink transmission to the primary cell as the second timing advance for the secondary cell (paragraphs 1-4, 156-160 and Fig. 1b, disclosing a “wtru”, i.e., UE, that is “configured with at least one SCell UL, i.e., with one or more set(s) of serving cells with configured UL resources, for which the timing advance (TA) may differ from that of the PCell UL”), 
such that the user equipment performs radio communication via carrier aggregation (CA) simultaneously over the primary cell and the secondary cell based on the first timing advance and the second timing advance (paragraphs 1-4, 156-160 and Fig. 1b, disclosing a “wtru”, i.e., UE, that is “configured with at least one SCell UL, i.e., with one or more set(s) of serving cells with configured UL resources, for which the timing advance (TA) may differ from that of the PCell UL”; further see paragraph 4, teaching that the WTRU implements carrier aggregation; further see paragraphs 188, disclosing “concurrent PDSCH transmissions in different serving cells”, all of the above teaching to a PHOSITA that the WTRU may be configured with Pcell and Scell with different TA values, implementing CA, where the different TA values synchronize the Pcell and Scell for concurrent/simultaneous communication with the network, teaching this limitation).
Pelletier does not appear to explicitly disclose wherein a cell configured on the UE is configured to inform the user equipment of a second timing advance for the secondary cell indicating a timing alignment value of an uplink transmission to the secondary cell; such that the user equipment performs radio communication via carrier aggregation (CA) simultaneously over the primary cell and the secondary cell based on the first timing advance and the second timing advance; The user equipment is configured to receive the secondary timing advance transmitted by the cell configured on the UE .
Mariner discloses 
wherein a cell configured on the UE is configured to inform the user equipment of a second timing advance for the secondary cell indicating a timing alignment value of an uplink transmission to the secondary cell (Figs. 3-4, col. 12, lines 26-31, 54-67, disclosing “the DL carrier from which the message including the timing advance value is transmitted”, and “the correspondence between a DL carrier [on which a command indicating the TA value applicable to a UL CC or UL CC set, was transmitted and received at the UE/WTRU] and an UL CC set [to which the TA value included in a command transmitted on that DL carrier, applies] may be explicitly signaled, where the cell including that DL carrier may not be in the UL CC set to which the TA value applies; further see col. 12, lines 1-42, especially 29-37, all of the above teaching that the TA value applicable to a SCELL may be transmitted to the UE by a cell that is configured on the UE, such cell being SCELL or PCELL, teaching this limitation)
such that the user equipment performs radio communication via carrier aggregation (CA) simultaneously over the primary cell and the secondary cell based on the first timing advance and the second timing advance (cols. 1-3 and 8-12, Figs. 3-4, disclosing the base station configuring an “UL CC set” with its own TA timing advance value, wherein each UL CC set comprises “a group of carriers operating with the same TA”; a WTRU/UE can be configured with “more than one serving cell”, where such “serving cells” would “include[] the Pcell and all configured scell(s)”; Figs. 3-4 and cols. 17, line 4 – col. 18, line 67; col. 8, line 40 – col. 12, line 67, teaching that the WTRU/UE “may apply different TA values for different UL CC sets” and “each UL CC set may operate with a separate Time Alignment Timer (TAT)”; col. 10, lines 20-65, disclosing the WTRU performing UL synchronization and “carrier aggregation” and using TA values to “control[] an adjustment of the time at which a WTRU may be allowed to transmit within allotted timeslots”, thus all of the above teaching that the WRTU is configured to perform “carrier aggregation” synchronization over the UL CCs over which the UE transmits, by making sure that the transmissions over such UL CCs that belong to different UL CC sets and have different TA values are all properly adjusted on timing, where these UL CC sets contain at least one PCELL and one SCELL, teaching this limitation), 
The user equipment is configured to receive the secondary timing advance transmitted by the cell configured on the UE (Figs. 3-4, col. 12, lines 26-31, 54-67, disclosing “the DL carrier from which the message including the timing advance value is transmitted”, and “the correspondence between a DL carrier [on which a command indicating the TA value applicable to a UL CC or UL CC set, was transmitted and received at the UE/WTRU] and an UL CC set [to which the TA value included in a command transmitted on that DL carrier, applies] may be explicitly signaled, where the cell including that DL carrier may not be in the UL CC set to which the TA value applies; further see col. 12, lines 1-42, especially 29-37, all of the above teaching that the TA value applicable to a SCELL may be transmitted to the UE by a cell that is configured on the UE, such cell being SCELL or PCELL, teaching this limitation);
the user equipment is configured to adjust uplink transmission timings of PUSCH and SRS to the secondary cell by using the second timing advance for the secondary cell, and the UE is configured to transmit the PUSCH and the SRS to the secondary cell (cols. 1-3 and 8-12, Figs. 3-4, disclosing the base station configuring an “UL CC set” with its own TA timing advance value, wherein each UL CC set comprises “a group of carriers operating with the same TA”; a WTRU/UE can be configured with “more than one serving cell”, where such “serving cells” would “include[] the Pcell and all configured scell(s)”; Figs. 3-4 and cols. 17, line 4 – col. 18, line 67; col. 8, line 40 – col. 12, line 67, teaching that the WTRU/UE “may apply different TA values for different UL CC sets” and “each UL CC set may operate with a separate Time Alignment Timer (TAT)”; col. 10, lines 20-65, disclosing the WTRU using TA values to “control[] an adjustment of the time at which a WTRU may be allowed to transmit within allotted timeslots”, thus teaching that the WTRU/UE utilizing a specific TA value to adjust UL transmission timings of a SCELL in the UL CC set associated with that TA value, thus teaching “adjust uplink transmission timings of [an UL CC] to the secondary cell by using the second timing advance for the secondary cell”; further see col. 8, line 60 – col. 9, line 22, disclosing that each UL CC comprises a PUSCH and sounding and reference signals SRS, thus teaching this limitation in view of the teachings above).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Marinier’s teachings above in conjunction with and to modify Pelletier’s teachings to reject the limitations of this claim. This is because Marinier and Pelletier’s teachings share a great degree of structural similarities [such as management of timing alignment values for primary and secondary cells for synchronization purposes] and thus it would have been obvious to a PHOSITA to modify, or incorporate into, Pelletier’s teachings of implementing different TA values for the primary and secondary cells, Marinier’s teachings of simultaneous transmissions over CA and transmission of TA values over a UE-configured cell, to reject this claim. In particular, Marinier’s teaching of “wherein a cell configured on the UE is configured to inform the user equipment of a second timing advance for the secondary cell indicating a timing alignment value of an uplink transmission to the secondary cell; The user equipment is configured to receive the secondary timing advance transmitted by the cell configured on the UE” can be incorporated with and combined with Pelletier’s teachings of Pcell and SCELL so that the cell on which the secondary TA value is transmitted is the primary cell PCELL, to reject “wherein the primary cell is configured to inform the user equipment of a second timing advance for the secondary cell indicating a timing alignment value of an uplink transmission to the secondary cell; The user equipment is configured to receive the secondary timing advance transmitted by the primary cell” The cited references are in the same field of endeavor with regard to synchronization over different cells in carrier aggregation CA. The suggestion or motivation would have been to improve and optimize methods for timing alignment and synchronization over multiple CA cells. (Pelletier, paragraphs 1-4; Marinier, cols. 1-3).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 5, Pelletier and Marinier teach the UE as in the parent claim 2.
Pelletier discloses primary cell and secondary cell (Figs. 1-3, paragraphs 1-4, 156-160, disclosing a “wtru”, i.e., UE, that is in communication with a base station and configured with a SCELL UL and a PCELL UL)
Marinier discloses comprising the antenna configured to receive the first timing advance transmitted by the cell configured on the UE (Figs. 3-4, col. 12, lines 26-31, 54-67, disclosing “the DL carrier from which the message including the timing advance value is transmitted”, and “the correspondence between a DL carrier [on which a command indicating the TA value applicable to a UL CC or UL CC set, was transmitted and received at the UE/WTRU] and an UL CC set [to which the TA value included in a command transmitted on that DL carrier, applies] may be explicitly signaled, where the cell including that DL carrier may not be in the UL CC set to which the TA value applies; further see col. 12, lines 1-42, especially 29-37, all of the above teaching that the TA value applicable to a PCELL may be transmitted to the UE by a cell that is configured on the UE, such cell being SCELL or PCELL, teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Marinier’s teachings above in conjunction with and to modify Pelletier’s teachings to reject the limitations of this claim. This is because Marinier and Pelletier’s teachings share a great degree of structural similarities [such as management of timing alignment values for primary and secondary cells for synchronization purposes] and thus it would have been obvious to a PHOSITA to modify, or incorporate into, Pelletier’s teachings of implementing different TA values for the primary and secondary cells, Marinier’s teachings of simultaneous transmissions over CA and transmission of TA values over a UE-configured cell, to reject this claim. In particular, Marinier’s teaching of “comprising the antenna configured to receive the first timing advance transmitted by the cell configured on the UE” can be incorporated with and combined with Pelletier’s teachings of Pcell and SCELL so that the cell on which the first TA value is transmitted is the primary cell PCELL, to reject “comprising the antenna configured to receive the first timing advance transmitted by the primary cell” The cited references are in the same field of endeavor with regard to synchronization over different cells in carrier aggregation CA. The suggestion or motivation would have been to improve and optimize methods for timing alignment and synchronization over multiple CA cells. (Pelletier, paragraphs 1-4; Marinier, cols. 1-3).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463